43 N.Y.2d 804 (1977)
Vivian M. Traendly, Respondent,
v.
State of New York, Respondent. (Claim No. 52303.)
Mayflower Restaurants of Central Park Avenue, Inc., Appellant,
v.
State of New York, Respondent. (Claim No. 50821.)
Court of Appeals of the State of New York.
Argued October 13, 1977.
Decided December 19, 1977.
Paul A. Feigenbaum, Richard L. Bond and Allen H. Brill for appellant.
Louis J. Lefkowitz, Attorney-General (J. Lawson Brown and Ruth Kessler Toch of counsel), for State of New York, respondent.
Richard J. Leahy for claimant-respondent.
Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and COOKE concur in memorandum; Chief Judge BREITEL taking no part.
*805MEMORANDUM.
The order of the Appellate Division is affirmed, with costs. We note, however, that the only issue decided on this appeal is the allocation of the award owed by the State to tenant and landlord. The parties had an opportunity to litigate this issue, and we find no error in the disposition of that issue. We do not determine the rights and obligations of the landlord and the tenant, as prescribed in subdivision (c) of paragraph 26 of the lease with respect to the application of the proceeds of the award.
Order affirmed.